360 F. Supp. 2d 1369 (2005)
In re CP SHIPS LTD. SECURITIES LITIGATION.
No. 1656.
Judicial Panel on Multidistrict Litigation.
February 17, 2005.
*1370 Before WM. TERRELL HODGES, Chairman, JOHN F. KEENAN, D. LOWELL JENSEN, J. FREDERICK MOTZ, ROBERT L. MILLER, Jr., KATHRYN H. VRATIL and DAVID R. HANSEN, Judges of the Panel

TRANSFER ORDER
WM. TERRELL HODGES, Chairman.
This litigation currently consists of three actions in the Middle District of Florida and one action each in the Central District of California and the Southern District of New York as listed on the attached Schedule A.[1] Before the Panel is a motion, pursuant to 28 U.S.C. § 1407, brought by defendant CP Ships Limited (CPSL) and four individual defendants[2] for coordinated or consolidated pretrial proceedings of these actions in the Middle District of Florida. Plaintiff in the Southern District of New York action supports the motion as do several proposed lead plaintiffs.
On the basis of the papers filed and hearing session held, the Panel finds that these five actions involve common questions of fact, and that centralization under Section 1407 in the Middle District of Florida will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. These actions share allegations concerning whether CPSL misrepresented its financial condition to the public, or engaged in improper accounting practices, or both, and whether this alleged conduct caused plaintiffs and others to purchase CPSL stock at artificially inflated prices. Centralization under Section 1407 is thus necessary in order to eliminate duplicative discovery; prevent inconsistent pretrial rulings, especially with respect to class certification; and conserve the resources of the parties, their counsel and the judiciary.
Given the agreement of all moving and responding parties to transfer under Section 1407 to the Middle District of Florida, this district stands out as an appropriate transferee forum for this litigation. We note that the Middle District of Florida has three of the six actions already pending there and possesses a nexus to the litigation because CPSL has its major domestic office in this district.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on Schedule A and pending outside the Middle District of Florida are transferred to the Middle District of Florida *1371 and, with the consent of that court, assigned to the Honorable James D. Whittemore for coordinated or consolidated pretrial proceedings with the actions listed on Schedule A and pending in that district.

SCHEDULE A
MDL-1656  In re CP Ships Ltd. Securities Litigation
Central District of California
Raymond Tyler v. CP Ships Ltd., et al., C.A. No. 2:04-6729
Middle District of Florida
Geoffrey Gottfried v. CP Ships Ltd., et al., C.A. No. 8:04-1895
Billy R. Hood v. CP Ships Ltd., et al., C.A. No. 8:04-1949
James W. Nelson v. CP Ships Ltd., et al., C.A. No. 8:04-2140
Southern District of New York
Kirvin Hendrix v. CP Ships Ltd., et al., C.A. No. 1:04-6592
NOTES
[1]  The parties have notified the Panel of a related action pending in the Southern District of New York. This action and any other related actions will be treated as potential tag-along actions. See Rules 7.4 and 7.5, R.P.J.P.M.L., 199 F.R.D. 425, 435-36 (2001).
[2]  Raymond R. Miles, Frank J. Halliwell, Ian J. Webber and John D. McNeil.